JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00409-CV

                               WILLIAM READY, Appellant

                                             V.

                      ALPHA BUILDING CORPORATION, Appellee

   Appeal from the 506th District Court of Waller County. (Tr. Ct. No. 12-10-21659).

         This case is an appeal from the final judgment signed by the trial court on
February 14, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that there was reversible error in the trial
court’s judgment.      Accordingly, the Court reverses the trial court’s judgment and
remands the case to the trial court for further proceedings.

         The Court orders that the appellees, Alpha Building Corporation pay all appellate
costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered May 5, 2015.
Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Massengale.